Argued April 21, 1925.
This appeal was argued with No. 169, April T., 1925, in which an opinion was filed today. The suit was brought by the William Penn Motor Indemnity Exchange, without the intervention of the attorney in fact, thus differing from No. 169. A liability substantially the same was however averred and a statutory demurrer was filed by defendant. Judgment was entered for defendant. Without now considering the reasons stated by the court below for its conclusion, we affirm the judgment for the reasons stated in the opinion filed at No. 169, April Term, 1925.